DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/20/2021.  Claims 135, 37-44, 46 and 48-50 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of the amendments filed.  The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/30/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings

The drawings were received on 8/18/2021.  These drawings are acceptable.

Claim Objections

Claim 46 is objected to because of the following informalities:   

Regarding Claim 46, in lines 1 and 2 the claim recites “...The system for producing heat transfer according to any one of Claims 35, 39, 40, 43, 44 and 45.”  Claim 45 has been cancelled.  Please amend to recite - - The system for producing heat transfer according to any one of Claims 35, 39, 40, 43 and 44 - - for clarity.

Appropriate correction is required.

Allowable Subject Matter
Claims 35 and 48 have been cited for containing allowable subject matter.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
	 

The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 35, the prior art, Rufer et al. (US2010/0133903), Schneider (US5177969) and Chen et al. (CN203964549U) does not teach the device as recited, in particular “...(b) a first closed chamber connected to the cylinder (1), said first closed chamber being connected to a first confined pipeline circuit configured to receive a thermal working fluid, wherein the first confined pipeline circuit comprises one or more pipes in order for forming the first confined pipeline circuit, wherein the first confined pipeline circuit is closed at one of its ends, wherein the thermal working fluid is compressed in said first closed chamber and said first confined pipeline circuit, producing a change from the liquid to the solid state or vice versa or from a solid state to another solid state or vice versa; 
(c) a second closed chamber, said second closed chamber being connected to a second confined pipeline circuit configured to receive thermal working fluid, wherein the second confined pipeline circuit comprises one or more pipes in order for forming the second confined pipeline circuit, wherein the second confined pipeline circuit is closed at one of its ends, wherein the thermal working fluid is compressed in said second closed chamber and said second confined pipeline circuit{}, producing a change from the liquid to the solid state or vice versa or from a solid state to another solid state or vice versa,” when added to the other features claimed in independent Claim 35.

As per independent Claim 48, the prior art, Rufer et al. (US2010/0133903), Schneider (US5177969) and Chen et al. (CN203964549U) does not teach the method as recited, in particular “...(a) introducing a thermal working fluid into a first closed chamber connected to a cylinder (1), said first closed chamber being connected to at least one a first confined pipeline circuit which comprises one or more pipes in order for 


 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763